Citation Nr: 1548346	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder rotator cuff tendonitis with degenerative joint disease (right shoulder disability) prior to May 18, 2011, and in excess of 30 percent thereafter.
 
2.  Entitlement to a rating in excess of 20 percent for left shoulder rotator cuff tendonitis with degenerative joint disease (left shoulder disability) prior to March 10, 2015, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran had active duty service from May 1954 to May 1974. 

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  By this rating decision, the RO continued the separate 20 percent ratings for both the right and left shoulder disabilities on appeal.

In a June 2011 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the right shoulder disability to 30 percent, effective May 18, 2011.  Subsequently in March 2015, the evaluation of the left shoulder disability was increased to 30 percent, effective March 10, 2015.  As the AOJ did not assign the maximum disability ratings possible, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, in the June 2011 rating decision, the AOJ granted the Veteran's claim of entitlement to a total disability rating due to individual unemployability (TDIU).  In addition, the Veteran was in receipt of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) from September 27, 2011 to October 4, 2011 and pursuant to 38 U.S.C.A. § 1114(l) based on the need for regular aid and attendance from October 4, 2011.  The Veteran did not appeal the April 2012 decision insofar as it granted special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) with an effective date of September 27, 2011, the September 2013 decision insofar as it granted special monthly compensation pursuant to 38 U.S.C.A. § 1114(l) with an effective date of October 4, 2011, or the June 2011 decision insofar as it granted TDIU effective January 31, 2011. 

When this case was most recently before the Board in February 2015, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  For the entire period of time that is covered by this claim, the Veteran's right (major) shoulder disability has been manifested by subjective complaints of flare-ups, weakness, stiffness, giving way, lack of endurance, fatigability, pain, tenderness, and guarding of movement and objective evidence of decreased and painful range of motion that results in disability that more nearly approximates limitation of motion of the right arm to 25 degrees from the side; and the evidence is against a finding of right shoulder ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.

2.  For the entire period of time that is covered by this claim, the Veteran's left (minor) shoulder disability has been manifested by subjective complaints of flare-ups, weakness, stiffness, giving way, lack of endurance, fatigability, pain, tenderness, and guarding of movement and objective evidence of decreased and painful range of motion that results in disability that more nearly approximates limitation of motion of the left arm to 25 degrees from the side; and the evidence is against a finding of left shoulder ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but not higher, for the right (major) shoulder disability have been met for the entire period of time that is covered by this claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5024-5201 (2015).

2.  The criteria for a rating of 30 percent, but not higher, for left (minor) shoulder disability have been met for the entire period of time that is covered by this claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, DC 5024-5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Remand

As noted in the Introduction, the Board previously remanded this claim in February 2015.  The Board's Remand instructed the AOJ to: (1) obtain any outstanding VA medical records; (2) schedule the Veteran for a VA examination; and (3) readjudicate the claim.

VA took appropriate steps to obtain updated VA treatment records and associated them with the file.  The Veteran was afforded a March 2015 VA examination.  The AOJ readjudicated the claim in a March 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

February 2006 and April 2011 letters were provided the Veteran with notice of the information and evidence needed to substantiate his claims for increased disability ratings.  The claims were thereafter readjudicated by way of the statement of the case and supplemental statements of the case. 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and pertinent post-service treatment records have been obtained and associated with the record.  As outlined below, multiple VA examinations for the Veteran's shoulder disabilities were afforded; the Board finds that VA's duty to assist in terms of providing appropriate examinations on the issue of increased ratings is satisfied.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Hence, the examinations, along with the other evidence of record, including the Veteran's lay statements and treatment records, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Increased Rating 

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate DCs identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2015).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, and incoordination.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's service-connected shoulder disabilities are rated under DC 5024-5201.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  In the instant case, the examination reports reflect the Veteran is right handed, which means that his right shoulder is the dominant shoulder.

Under DC 5024, tenosynovitis is rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5024.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

Normal range of motion of the shoulder is forward elevation (flexion) of 0 to 180 degrees; abduction of 0 to 180 degrees, external rotation of 0 to 90 degrees and internal rotation of 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

DC 5201 provides that limitation of motion of the arm at shoulder level warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level warrants a 30 percent rating in a major extremity and a 20 percent rating in a minor extremity.  Limitation of motion of the arm to 25 degrees from the side warrants a 40 percent rating in a major extremity and a 30 percent rating in a minor extremity.

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A VA treatment record dated in January 2006 indicates that the Veteran could abduct his shoulders but could not reach behind his back.  

In response to his claim for increased ratings, the Veteran was afforded a VA examination in February 2006 in which neither trauma nor atrophy were noted in the supraspinous fossa, but there was some tenderness at the acromioclavicular joint.  Range of motion testing for both shoulders showed flexion of 90 degrees, abduction of 80 degrees, external rotation of 70 degrees, and internal rotation of 90 degrees.  The range of motion was decreased, both on repetition and on flare-ups, by pain but not by weakness, fatigability, lack of endurance, or incoordination.  Motor strength testing showed 4/5 for the rotator cuffs and 5/5 for the deltoids.  X-ray of the shoulders showed degenerative changes with AC joint arthritis and high riding humeral head.  The Veteran reported that flare-ups in general consisted of pain and not weakness, fatigability, lack of endurance or lack of coordination.  The examiner did not indicate the degree of additional range of motion loss on flare-ups or repetitive use.  Accordingly, in this respect only, the examination report was inadequate.  

VA treatment records showed continued bilateral shoulder pain.  A VA treatment record in January 2007 showed motor strength testing of 5/5, the shoulders gave way bilaterally with an apprehension test, and abduction was 80 degrees in the left shoulder and 120 degrees in the right shoulder.  A VA treatment record of October 2009 noted the Veteran's report of worsening shoulder pain.  

The Veteran was afforded a VA examination of his shoulders and back in March 2010 that showed bilateral shoulder tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, or ankylosis.  Range of motion testing for both shoulders showed flexion from 0 to 90 degrees with pain at 90 degrees, abduction from 0 to 90 degrees with pain at 90 degrees, external rotation from 0 to 45 degrees with pain at 45 degrees, and internal rotation from 0 to 45 degrees with pain at 45 degrees.  No additional functional limitation was shown on repetition.  The Veteran reported having weakness, stiffness, giving way, lack of endurance, fatigability and pain.  He did not experience swelling, heat, redness, locking, deformity, tenderness, effusion, subluxation or dislocation.  He had flare-ups as often as one time per day and each event lasted for 24 hours.  During flare-ups, he could not drive, walk or stand long periods, had weakness in his legs and limitation of the joint which was described as weakness in the legs, back, and shoulder.  The examiner noted that the Veteran would be limited in bending, stooping, crawling, and pushing and pulling of the upper extremities. 

The Veteran was afforded a VA examination in May 2011 that showed crepitus, tenderness, and guarding of movement in the shoulders.  Both shoulders showed objective evidence of pain with active motion of with range of motion testing showing flexion from 0 to 90 degrees, abduction from 0 to 70 degrees, internal rotation from 0 to 25 degrees, and external rotation from 0 to 25 degrees.  The examiner indicated that there was objective evidence of pain following repetitive motion; however there was no additional functional limitation in degrees after three repetitions.  The Veteran reported that he had declining ability to work as an insurance agent performing duties that included sitting, standing, climbing stairs and walking due to his back, shoulders, and other medical conditions.  The examiner noted there was crepitus, tenderness, and guarding of movement; the impact of the disabilities of the shoulders was decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, pain and decreased strength.  The disability prevented him from doing chores, shopping, bathing, dressing and resulted in moderate impairment with respect to exercise, traveling, and driving.  There was a mild effect on toileting and grooming.  The Veteran required assistance with bathing and dressing and avoided driving due to his severe pain and limitations. 

The Veteran was afforded a VA examination in July 2014 that showed localized tenderness or pain on palpation of the shoulders.  Range of motion testing showed 90 degrees flexion and 90 degrees abduction in the right shoulder and 100 degrees flexion and 100 degrees abduction in the left shoulder.  Repetitive-use testing was completed and did not show any additional loss of range of motion.  Functional loss was noted to be less movement than normal and pain on movement.  There was localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the shoulders, and the Veteran had guarding.  Muscle strength on abduction and forward flexion was 4/5.  He did not have functional impairment to the extent that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran did not report flare-ups that impacted the functioning of the shoulders. 

In a December 2014 statement, the Veteran asserted that the VA examination was inadequate.  He reported that his shoulder condition had continually worsened and that the examination was not thorough.  

The Veteran was afforded a VA examination in March 2015 that showed bilateral range of motion as flexion 30 degrees, abduction 30 degrees, and external and internal rotation 25 degrees.  There was objective evidence of painful motion which contributed to the functional loss.  The examiner noted that the Veteran was unable to perform repetitive use testing with at least three repetitions due to pain, stiffness, and weakness.  There was no muscle atrophy, ankylosis, instability, or dislocation noted.  During a flare-up, it was reported that the Veteran could not even brush his teeth, and the pain could become so severe that he kept his arms at his sides because all movements were unbearable.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time; pain, weakness, fatigability and lack of endurance could significantly limit functional ability with repeated use over a period of time.  The range of motion loss would be to 20 degrees on flexion and abduction and to 10 degrees on external and internal rotation.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination could significantly limit functional ability with flare-ups as the Veteran already required assistance for all activities of daily living, and it was not likely to be different than the change noted above for repetition over time.  The Veteran also had reduced muscle strength of 4/5 on forward flexion and abduction.  He did not have functional impairment to the extent that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that he was unable to perform heavy lifting, repetitive movements of pushing and pulling, and was unable to perform any shoulder level or above activity.  

Analysis

Based on review of the evidence of record, the Board finds that each of the aforementioned examinations inadequately reported the Veteran's functional limitations on flare-ups, excluding the 2015 examination which showed limitation of flexion and abduction to 20 degrees on repetitive use (and flare-ups).  

Thus, the Board concludes that an approximate balance of the evidence reflects that factors such as weakness, stiffness, giving way, lack of endurance, fatigability, pain, tenderness and guarding of movement cause additional functional limitations on flare-ups (notably an inability to move his arms from his sides as all movement was unbearable) which more nearly approximate a 40 percent rating for his right shoulder and a 30 percent rating for his left shoulder disability throughout the appeal period.  Although the ranges of motion shown on abduction and flexion during examinations were at worst 30 degrees bilaterally with flexion otherwise assessed as 90 degrees bilaterally and abduction shown to be limited to 70, 80 or 90 degrees bilaterally, the Board must consider the additional functional loss that occurs during a flare-up and on use.  The Veteran reported having flare-ups of pain during the February 2006 examination as well as flare-ups as often as one time per day that lasted up to 24 hours resulting in weakness during the March 2010 examination.  The May 2011 examiner found there was decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, pain and decreased strength; and in March 2015, the Veteran reported that he kept his arms at his sides because of the pain he experienced during flare-ups.  No examiners provided an assessment of the additional limitation of motion experienced by the Veteran during a flare-up until March 2015.  The examiner determined that the Veteran would have 20 degrees of flexion and abduction.  The Veteran also indicated that the pain could become so severe that he kept his arms at his sides because all movements were unbearable.  The Veteran's statements as to the limitation resulting from a flare-up are considered competent, credible and probative.  As the Veteran has complained of flare-ups of pain as early as 2006 and no examiner provided an assessment of the additional functional loss until March 2015, the Board finds that doubt must be resolved in the Veteran's favor such that higher ratings are warranted for the entire period of time covered by the claims. 

These are the maximum schedular ratings available under DC 5201. 

The Board has considered whether the Veteran is entitled to higher schedular ratings under any other DC.  DC 5203 (impairment of the clavicle or scapula) provides a maximum 20 percent schedular rating.  Thus, higher ratings are not available to the Veteran under these criteria.  

Regarding DCs 5200 and 5202, the Veteran has not been shown to have ankylosis of the scapulohumeral articulation, nor is there objective evidence of impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or malunion of the humerus.  38 C.F.R. § 4.71a, DCs 5200, 5202.  Accordingly, the criteria pertaining to those disabilities are not applicable in this case.

After resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports a disability rating of 40 percent, but no higher, for the right (major) shoulder disability and 30 percent, but no higher, for the left (minor) shoulder disability for the entire period of time that is covered by this claim.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  

Extra-Schedular Analysis

In reaching this conclusion, the Board has also considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, the record reflects that the manifestations of the disabilities of both shoulders are not in excess of those contemplated by the schedular criteria.  With regard to the Veteran's complaints related to his limitations of use related to his shoulders, the Board notes that the rating schedule specifically contemplates painful joints, limitation of motion, and limitations of motion due to pain.  The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein. 

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is also service connected for sciatica of the lower extremities; coronary artery disease; and lumbar spine spondylosis, stenosis and osteoarthritis.  Prior to the effective dates of the grants of special monthly compensation at the housebound rate or due to the need for regular aid and attendance, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's disabilities combine or interact with his other service-connected disabilities in such a way as to result in further disability, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to a 40 percent disability rating for service-connected right shoulder disability is granted, subject to the laws and regulations governing the award of monetary benefits.
 
Entitlement to a 30 percent disability rating for service-connected left shoulder disability prior to March 10, 2015 is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 30 percent for the service-connected left shoulder disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


